Citation Nr: 0306117	
Decision Date: 03/31/03    Archive Date: 04/08/03	

DOCKET NO.  97-32 296	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for spinocerebellar 
degeneration. 

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 14, 
1990, to May 10, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for service 
connection for spinocerebellar degeneration and depression.  
In connection with his appeal of these determinations, the 
veteran testified at a hearing at the RO in March 1998 and at 
a hearing before the Board in Washington, D.C., in January 
1999.  On preliminary review of the appeal in October 1999, 
the Board found that both service connection claims were well 
grounded under the law then in effect and remanded the case 
to the RO for additional evidentiary development, including 
the procurement of additional medical records and the 
scheduling of VA examinations by a psychiatrist and a panel 
of two neurologists.  After completion of the actions 
requested by the Board, the RO continued its prior denial of 
the claim as to both issues and returned the record to the 
Board for further review of the appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that 
spinocerebellar degeneration was clinically manifest within 
one year following the veteran's separation from service.  

2.  The competent medical evidence of record establishes that 
the veteran has major depression that is proximately due to 
and the result of spinocerebellar degeneration.  




CONCLUSIONS OF LAW

1.  Spinocerebellar degeneration may be presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

2.  The veteran has major depression secondary to service-
connected spinocerebellar degeneration.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2002; 38 C.F.R. § 3.310(a) 
(2002))


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

Although the evidentiary development in this case has been 
thorough and appears to satisfy the requirements of the VCAA, 
the record shows that the RO has not referenced or discussed 
the VCAA in any way in developing and readjudicating the 
veteran's appeal.  In particular, the RO has not provided 
notice to the veteran, either by adopting a copy of the 
recommended VCAA notice letters provided by the Veterans 
Benefits Administration or by preparing a notice letter of 
its own, of the requirements of the VCAA, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence.  Nor has the RO addressed the extent to 
which the VCAA was satisfied.  See Quartuccio, Id.  However, 
in view of the determination herein, which grants in full the 
benefits sought, consideration of the appeal without regard 
to the adequacy of RO compliance with the new law will not 
result in prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Factual background  

Service department medical records contain no reference to 
complaints or findings suggestive of neurological or 
psychiatric disability.  

The veteran filed his original claim for VA disability 
compensation in May 1996.  In connection with the claim, a 
large quantity of private medical records were received from 
D. Frank, M.D.  Included was an July 1994 statement from R. 
T. Johnson, M.D., of Johns Hopkins Hospital, Department of 
Neurology, who related that the veteran had a long history of 
atypical migraine headaches that extended back about 12 years 
which were associated with non-throbbing headaches on the 
right and tingling of the left side of the body.  He reported 
that the present neurological disease was difficulty to date 
and that it probably came on at about the time the veteran 
returned from a Desert Storm posting in Japan.  The veteran 
was depressed after coming back and noted that there were 
problems with memory and slowness in doing calculations.  
About two weeks ago (that is, before the report) his speech 
had seemed to be slurred as it had often been with his 
migraines, but this occurred independent of the migraine.  At 
about the same time, the veteran first noted clumsiness of 
the hands and stiffness and weakness of the legs which had 
gradually become more intermittent with more severe 
depression.  The findings indicated a spinocerebellar 
degeneration but a question as to this diagnosis was raised 
by the presence of various other symptoms suggested some 
variant of this genetic disease.  

A May 1994 statement from A. A. Genut, M.D., a neurologist, 
notes that the veteran had been referred for evaluation of a 
possible "stroke."  Dr. Genut's impression was that the 
combination of scanning dysarthria, a fairly heel-to-shin 
ataxia bilaterally, and bilateral Babinski signs suggested 
spinocerebellar degeneration.  

Statements dated in September 1994 and May 1996 from B. A. 
Gordon, M.D., show that the veteran was first seen in 
September 1994.  It was reported that the veteran had had a 
classic migraine syndrome since approximately 1983 which had 
been diagnosed as classic migraine syndrome and treated with 
Inderal.  It was reported that after returning home from 
active duty, the veteran noted symptoms of depression and had 
been evaluated for symptoms of slurred speech and clumsiness 
due to possible spinocerebellar degeneration.  The clinical 
impression of September 1994 was mild cognitive impairment 
with predominantly subcortical involvement.

The veteran underwent VA examinations in August 1996.  On 
neurological examination the diagnosis was spinocerebellar 
degeneration.  The examiner expressed the opinion that there 
was no relationship between this disease and military 
service.  On psychiatric examination, the examiner noted Dr. 
Gordon's finding suggestive of mild cognitive impairment.  
The diagnosis was major depression.

A large quantity of additional private medical evidence was 
received in September 1997.  Included was a November 1992 
statement from H. Moses, M.D., a private neurologist.  The 
report noted that in July 1992 the veteran had had an episode 
in which he was "disorganized" and aphasic without headache 
but with scintillating scotoma.  Since then he had had 
episodes of left hand numbness on an almost daily basis and 
his wife felt that his speech was not normal.  He mentioned 
other symptoms such as loss of control in the popliteal 
regions.  Dr. Moses confirmed a left hemiparesis and 
"supposed" that it was due to a right cerebral 
hemispherical cerebral vascular accident.  

Also included were numerous neurology consultation reports 
from T. M. Hyde, M.D., dated from July 1996 to November 1997.  
In the July 1996 report Dr. Hyde reported that, according to 
the veteran's wife, the veteran was having trouble with 
memory, learning, and retaining and retrieving information, 
and was diagnosed with depression.  After the cessation of 
medication for depression the veteran continued to have 
cognitive problems and developed poor balance, which was 
noticeable when ice skating, roller skating and water skiing, 
and this had progressively worsened.  In 1992 the veteran's 
gait had become frankly abnormal and he was diagnosed with 
gait ataxia.  Dr. Hyde stated that the veteran appeared to 
have a multi-system degeneration beyond the scope of the 
normal findings associated with spinocerebellar degeneration, 
the etiology of which was obscure despite extensive 
evaluation at Johns Hopkins University Medical Center.  

A September 1997 statement from A. S. Gold, M.D., related 
that the veteran had first sought treatment for depression, 
anger, fatigue and frustration over problems associated with 
his neurological disorder in March 1994.  

The veteran testified at a hearing before a hearing officer 
at the RO in March 1998 that he had noted the onset of both a 
neurological disorder and depression during service in about 
January 1991.  He stated that he had first seen Dr. Moses, 
who sent him to Dr. Gold for his psychiatric disorder.  He 
stated that depression was first diagnosed by Dr. Frank in 
1992.  He described gradual physical and emotional 
deterioration.  

The veteran underwent a VA neurological examination in April 
1998.  After review of the veteran's history, the examiner 
expressed the opinion that the veteran's symptoms fell into 
the category of spinocerebellar degeneration and that there 
was no connection between this disorder and anything that 
occurred while the veteran was on active duty in 1990 and 
1991.  

Additional private medical evidence was received in June 
1998.  Included was an August 1992 statement from D. W. 
Goodman, M.D., who had evaluated the veteran in August 1992 
for complaints of persistent depression.  The veteran's 
complaints at that time included left-sided numbness, loss of 
balance, change in speech with dysarthria and incoherence, 
and left limb numbness.  The diagnosis was major depression, 
single episode.

A June 1998 statement from D. Frank, M.D., relates that Dr. 
Frank had been the veteran's internist since 1982.  The 
report referred to an April 22, 1992, notation in the 
veteran's chart which noted that the veteran had developed 
tingling in the left hand and left arm and leg and slurred 
speech.  He expressed the belief that these neurologic 
manifestations probably represented a marker for the 
cerebellar ataxia that was finally diagnosed.  He stated that 
in the absence of findings on CT scans or MRI showing 
evidence of ischemia, the veteran's depression was probably a 
manifestation of his cerebellar degeneration.

In a June 1998 statement, Dr. Hyde indicated that there was 
no evidence that the veteran had ever suffered a stroke.  He 
stated that the veteran's constellation of neurological and 
psychiatric symptoms appeared to be linked and suggested that 
they might be due to possible toxin exposure.

At his January 1999 hearing before the Board, the veteran 
testified that while serving in Japan he had first noted 
problems with balance, incoordination and pain and had 
experienced symptoms of depression as well.  His wife 
testified that when the veteran returned from service she 
noted a significant change in him, in that he was withdrawn 
and quiet, distant and irritable.  She described an incident 
that occurred shortly after his return from service when the 
veteran tried to ice skate at his daughter's birthday party 
but was unable to do so.  

Evidence received in March 1999 included the report of a 
November 1982 hospitalization at the Johns Hopkins University 
Hospital for evaluation of episodic transient neurological 
dysfunction.  The diagnoses at discharge were hemiplegic 
migraines and mild diastolic hypertension. 

In a February 1999 statement, D. C. Councill, Jr., a service 
associate of the veteran's in Japan, provided a detailed 
description of his and the veteran's duty in Japan.  He noted 
that the veteran sat out a number of volleyball games 
complaining of a lack of strength or energy.

The record contains additional statements from Dr. Hyde dated 
in 1999 which were to the effect that the veteran had no 
family history of cerebrocerebellar atrophy or other 
neurodegenerative disorders and that environmental exposure 
was the most likely explanation for the condition.

The veteran underwent VA neurological examinations by two 
examiners in April 2000 pursuant to the Board remand.  The 
first of the two examiners expressed the opinion that the 
veteran's progressive degenerative neurological disorder, 
possibly spinocerebellar degeneration, would not likely be 
caused or influenced by service-related factors.  The other 
examiner noted that the onset of the veteran's 
spinocerebellar degeneration had been "extremely subtle," 
as was often the case, and noted that a neurologist had been 
unable to make any diagnosis within a year after discharge.  
He indicated that it was impossible to say what the etiology 
of the disease was.  The examiner indicated that the 
hemiplegic migraine for which the veteran was treated before 
service was totally unrelated to the current condition.  In 
an addendum to the report, the examiner stated the following:

Therefore, it would appear that we do not 
have any firm medical documentation of 
the illness beginning within 12 months 
after returning from active duty.  
However, the history as given by the wife 
is very suggestive, that is to say his 
personality change and his loss of 
balance, while ice skating and falling in 
a field, that he did have the onset of 
this very insidious illness, prior to 
12 months after leaving the service.  

The veteran underwent two VA psychiatric examinations in 
August 2001.  The first examiner did not have the claims file 
available for her review.  The diagnosis was major depressive 
disorder, rule out depressive disorder secondary to 
spinocerebellar degeneration.  In the absence of the file, 
the examiner found it difficult to determine whether 
depression was primary or secondary to the underlying medical 
condition.  The second examiner had access to the claims 
file.  He concluded that the veteran appeared to have 
developed a major depression secondary to the chronic 
neurological condition.  He said it was common and 
predictable for any individual to eventually manifest 
depression after being afflicted with a chronic illness.  He 
concluded that it was at least as likely as not that the 
veteran's depression was related to his "military service 
injury" and that he had developed depression while still in 
service.

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, neurological disorders, are presumed 
by law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Discussion  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Post service medical records dated since the middle part of 
1992 document the progression of a neurological disability of 
insidious onset that was ultimately diagnosed as 
spinocerebellar degeneration.  The record shows that at some 
point following his return from service during the Desert 
Storm Era, a number of neurological deficits became manifest, 
including cognitive problems, gait abnormality, slurring of 
speech, and problems with balance.  The deficits were 
initially attributed to either a longstanding and severe 
migraine headache disorder or to a possible stroke, but in 
1994 the diagnosis of spinocerebellar degeneration was 
established and it was concluded that the disorder was 
separate from the preexisting migraine disorder.  Increasing 
disability resulting from progression of the spinocerebellar 
degeneration has continued to occur since then.

In the absence of service medical records showing the initial 
manifestations of spinocerebellar degeneration during active 
service, evidence that such manifestations were present 
during the one-year presumptive period following separation 
from service is required.  The medical evidence created 
during this period, as distinguished from records created 
later that refer to this period, is scant, and consists 
largely of office notes prepared by Dr. Frank.  The other 
relevant evidence as to the one-year presumptive period 
consists of historical accounts provided by the veteran and 
his wife.  According to the veteran and his wife, the 
incipient signs of neurological abnormality that led to 
further medical investigation and ultimately a diagnosis of 
spinocerebellar degeneration had their onset not merely 
during the one-year period after service but during the 
veteran's duty in Japan during Desert Storm, when the veteran 
lost weight, was easily fatigued, and began to lose 
coordination.  According to their account, the veteran was 
unable to ice skate at his daughter's birthday party, a 
problem that was reported to various physicians who evaluated 
the veteran.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

Although the veteran and his wife are not medical 
professionals and do not have the specialized medical 
knowledge, skill, expertise, training or education that would 
enable them to provide probative testimony on matters such as 
the diagnosis or etiology of a disorder, they are competent 
to provide testimony as to matters within their observation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
credibility of their descriptions of symptoms ultimately 
attributed to spinocerebellar degeneration during the first 
year after the veteran's service is enhanced by the fact that 
the veteran did not then have a VA claim pending.  The 
purpose of their descriptions of the veteran's symptoms was 
to enable physicians to diagnose and treat his condition.  
Their descriptions of the veteran's symptomatology was 
considered reliable by the physicians who used this 
information in establishing a diagnosis.

The records on file from Dr. Frank consist of office notes 
containing entries dated April 22, 1992, and May 5, 1992.  
The April entry notes slurred speech as well as tingling of 
the left  hand, arm and leg.  The May entry notes a "little 
bit of dysarthria" and refers to "brain stem issues."  In 
June 1998 Dr. Frank commented that although the symptoms were 
felt at the time to be a complicated migraine with persistent 
neurologic symptoms, he now believed that the neurologic 
manifestations were a likely marker for the cerebellar 
attacks that was finally a diagnosis.  This judgment is 
consistent with the findings reported in reports from a 
number of other physicians, who clearly have attributed 
slurred speech and ataxia to spinal cerebellar degeneration 
and differentiated that disability from the preexisting 
complicated migraine.  Dr. Frank's opinion that the symptoms 
reported in April 1992 were manifestations of cerebellar 
degeneration, together with the supporting findings found in 
his office notes, provide credible and probative evidence 
that spinocerebellar degeneration was manifest in April 1992, 
within the one-year presumptive period for neurological 
disorders.

The record contains VA medical opinions to the effect that 
the spinocerebellar degeneration was not related to the 
veteran's military service.  It is clear from the wording of 
these reports, however, the opinions do not contradict the 
judgment of Dr. Frank.  Only one VA opinion addressed the 
question of whether spinocerebellar degeneration was 
objectively manifest during the first year after service; 
that opinion was favorable to the claim.  The other opinions 
considered the separate question of whether the disorder was 
caused by service.  However, the question of causation is 
irrelevant to the claim.  Once it is established that a 
disability was manifest during service or during the one-year 
presumptive period after separation, if applicable, it makes 
no difference whether the disorder was the result of some 
causative factor related to service or was idiopathic in 
nature.  

It also appears that evidence and argument in the record 
raised alternative theories in the adjudication of the 
veteran's claim.  A number of medical reports, particularly 
those from Dr. Hyde and the reports of VA medical 
examinations, have focused on the question of whether the 
veteran's neurological disability was the result of exposure 
to toxic substances during service, and the veteran has 
raised an allegation to the effect that he received an 
experimental injection during service.  The evidence is 
conflicting as to the question of a toxic origin, but the 
matter need not be resolved since an adequate basis for an 
award of presumptive service connection is presented on the 
basis of other evidence.  Similarly, there has been some 
discussion as to whether there may be a genetic or hereditary 
component to the onset of the veteran's disease.  Under the 
law, congenital or developmental defects are not "diseases 
or injuries."  38 C.F.R. § 3.303(c) (2002).  However, 
according to the VA General Counsel, the regulation precludes 
the granting of service connection only for a congenital or 
hereditary "defect," which is defined as an imperfection or 
structural abnormality (VAOPGCPREC 82-90 (July 18, 1990), 
published at 56 Fed. Reg. 45, 711 (1990) (reissuing General 
Counsel opinion 01-85 (March 5, 1985)).  There is no 
preclusion of service connection of service connection for 
disease simply because it is hereditary in nature provided 
that the service connection requirements set forth in the law 
are satisfied.  The Board finds that the evidence of record 
reasonably supports a finding that the veteran's 
spinocerebellar degeneration was manifest within the 
applicable presumptive period and service connection on this 
basis is warranted.

With respect to the claim for service connection for 
depression, the evidence of record parallels that pertaining 
to spinocerebellar degeneration.  The veteran and his wife, 
and the historical reports found in numerous examination 
reports, describe an alteration of mood that was present upon 
the veteran's return from service in May 1991.  The progress 
notes from Dr. Frank refer to depression.  Evidence that 
would support a direct service connection for depression is 
weak, and depression, unlike neurological disorders, is not 
entitled to the one-year chronic disease presumption.  
However, the neurological reports pertaining to 
spinocerebellar degeneration describe depression as part and 
parcel of the underlying neurological disorder, and one of 
the VA examiners who examined the veteran in August 2001 
expressed the belief that the veteran had major depression 
secondary to the neurological disease.  Therefore, the Board 
is able to find that the veteran's depression is proximately 
due to or the result of a service-connected disability.  

Accordingly, the Board finds that resolving any doubt in the 
veteran's favor the evidence of record supports a finding 
that spinocerebellar degeneration was incurred in service and 
that the veteran has depression secondary to spinocerebellar 
degeneration.  The appeal is allowed as to both issues.


ORDER

Service connection for spinocerebellar degeneration is 
granted.

Service connection for depression is granted.



                       
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

